Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2028)
Complainant
v.

M and MJ Inc. / Norman Jonna
d/b/a 7 Craft Shopper,

Respondent.
Docket No. C-15-512
Decision No. CR3602

Date: January 29, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative

complaint on Respon

lent, M and MJ Inc. / Norman Jonna d/b/a 7 Craft Shopper, at

20040 Schoolcraft, Detroit, Michigan 48223, and by filing a copy of the complaint with

the Food and Drug A

ministration’s (FDA) Division of Dockets Management. The

complaint alleges that 7 Craft Shopper impermissibly sold cigarettes to a minor and failed
to verify, by means of photo identification containing a date of birth, that the purchaser
was 18 years of age or older, thereby violating the Federal Food, Drug, and Cosmetic Act

(Act), 21 U.S.C. § 30
seeks to impose a $25

As provided for in 21
complaint on Respon

et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP
0 civil money penalty against Respondent 7 Craft Shopper.

C.F.R. §§ 17.5 and 17.7, on December 3, 2014, CTP served the
lent 7 Craft Shopper by United Parcel Service. In the complaint

and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.

CTP warned Respond

ent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent 7 Craft Shopper has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 6:38 p.m. on November 22, 2013, at Respondent’s business
establishment, 20040 Schoolcraft, Detroit, Michigan 48223, an FDA-
commissioned inspector observed Respondent’s staff selling a package of
Newport Box 100 cigarettes to a person younger than 18 years of age. The
inspector also observed that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older;

e Ina warning letter dated February 6, 2014, CTP informed Respondent of the
inspector’s November 22, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 4:31 p.m. on May 10, 2014, at Respondent’s business
establishment, 20040 Schoolcraft, Detroit, Michigan 48223, FDA-commissioned
inspectors documented Respondent’s staff selling a package of Newport Box 100s
cigarettes to a person younger than 18 years of age.

These facts establish Respondent 7 Craft Shopper’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387£(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent

M and MJ Inc. / Norman Jonna d/b/a 7 Craft Shopper. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

